DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 103823305A).

With respect to claim  1, Chen discloses a near-to-eye display panel comprising: a spherical display (see 1); and a lens array (2) located at a light emission side of the spherical display element, lenses of the lens array arranged on a spherical surface (see the flexible OLED display element on the curved surface and the micro-lens array of curved surface is a spherical surface concentric”), and a distance between each lens of the  lens array and the spherical display element configured such that a light beam emitted from each pixel point of the spherical display element is collimated after passing through the lens (see the operation in fig.1: [0014]: “in the micro lens array focal length of each lens unit is equal to or greater than each lens unit to the OLED pixel surface, an OLED pixel emits light after the micro lens gathers generated approximately parallel” wherein collimated light is interpreted as approximately collimated).

With respect to claim 2, Chen discloses the near-eye display panel according to claim 1, wherein the spherical display element is formed by splicing a plurality of sub-display elements (said limitation is a product by process claim—therefore the only limiting feature of the claim is a contiguous element (i.e. the product of splicing); therefore, the contiguous element of 1 teaches the claimed limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103823305A) in view of Ma (CN 109459860 A).

With respect to claim  3, Chen discloses the near-eye display panel according to claim 2, but does not disclose  wherein each of the plurality of sub-display elements has a planar structure, wherein vertexes of each of the sub-display elements are located on a first spherical surface, wherein the lens array comprises a plurality of cell arrays in one-to-one correspondence with the plurality of sub-display elements, wherein vertexes of each of the cell arrays are located on a second spherical surface, and wherein the first spherical surface and the second spherical surface share a common spherical center.
Ma discloses wherein each of the plurality of sub-display elements has a planar structure (see figs. 8 and 9), wherein vertexes of each of the sub-display elements are located on a first spherical surface (see the symmetry of figs. 8 and 9), wherein the lens array comprises a plurality of cell arrays in one-to-one correspondence with the plurality of sub-display elements (112 and 122 in fig.1), wherein vertexes of each of the cell arrays are located on a second spherical surface (see the position of 122 and 112), and wherein the first spherical surface and the second spherical surface share a common spherical center (see the arrangement of fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chen with the teaching of Ma so that each of the plurality of sub-display elements has a planar structure, wherein vertexes of each of the sub-display elements are located on a first spherical surface, wherein the lens array comprises a plurality of cell arrays in one-to-one correspondence with the plurality of sub-display elements, wherein vertexes of each of the cell arrays are located on a second spherical surface, and wherein the first spherical surface and the second spherical surface share a common spherical center to enhance the image quality of the display device.

With respect to claim 4, Chen in view of Ma discloses the near-eye display panel according to claim 3, wherein the sub-display element has a polygonal shape (see Ma in fig.8).

With respect to claim 5, Chen in view of Ma discloses the near-eye display panel according to claim 4, wherein a number of sides of the sub-display element is greater than or equal to four (see Ma in fig.8).

With respect to claim  6, Chen in view of Ma discloses the near-eye display panel according to claim 5, Chen in combination with Ma discloses  wherein a side length of the sub-display element (see the sub elements of fig.8) depends on a field of view of each of the sub-display elements (disclosed by the configuration of the displays in figure 8—in Ma) and a radius of the spherical display element (see the configuration of 8 and 9); and wherein an angle between adjacent sub-display elements depends on a field angle of each of the sub- display elements (see the configuration of fig.9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103823305A) in view of Ma (CN 109459860 A) and Kawamura (JP 2014055891 A).

With respect to claim  7, Chen in view of Ma discloses the near-eye display panel according to claim 6, Chen in combination with Ma discloses wherein the spherical display element comprises one regular octagon sub-display element (see fig.8 in Ma) and eight isosceles trapezoid sub-display elements (see the eight isosceles trapezoid sub-display elements in Ma) spliced around the regular octagon sub-display element (see again fig.8 and fig.9 with the structure of the isosceles trapezoid is position around the regular octagon in Ma).
Chen in view of Ma does not explicit discloses wherein the display device uses one hexagon and six isosceles trapezoids.
Kawamura discloses using one hexagonal display and six trapezoidal displays (see fig.17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the display panel of Chen in view of Ma with the teaching of Kawamura so that the spherical display element comprises one regular hexagon sub-display element and six isosceles trapezoid sub-display elements spliced around the regular hexagon sub- display element to reduce material cost. 



Allowable Subject Matter
Claims 8-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882